DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are currently pending. Claims 5 and 10 are objected to. Claims 1-4 and 6-9 are rejected. 
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I: The species of Figures 4-6, wherein the potting embedded component is a woven or chain-link structure.
Species II: The species of Figures 6-8, wherein the potting embedded component is a sheet having a serpentine shape.
Species III: The species of Figures 9-10, wherein the potting embedded component comprises two flanges with a plurality of fingers extending.  
The species are independent or distinct because they all disclose different structures of the potting embedded component. There are differences in performance due to the difference in structure. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1 and 7 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
A search for the three species would involve different search queries, as they all disclose distinct structure. For example, a search for Species I would involve terms such as “woven”, “chain”, a search for Species II would involve terms such as “sheet”, “serpentine”, a search for Species III would involve terms such as “flange”, “finger”. The search queries between the three species would differ due to the distinct structure disclosed between all three, resulting in a search burden. A search between species would also involve consideration of different materials. The record does not indicate of the structures disclosed may be made of the same material, but Species I is the only one considered as possible comprising metallic materials while Species II-III are only described as being non-metallic.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Applicant’s representative Gregg S. Scheiferstein (Reg. #77,204) on October 14, 2022 a provisional election was made without traverse to prosecute the invention of Species II, Claims 1-10 encompassing the species. Affirmation of this election must be made by applicant in replying to this Office action.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 03, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, Lines 6-7, “potting embedded component” modified by the function of being “configured to reduce internal tension in the potting component”, interpreted to be a woven structure, chain link structure, sheet, flange, or equivalents thereof according to paragraphs [0005-0007] of the Specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pearce et al. (US 2016/0024971 A1), hereinafter Pearce.
Regarding Claim 1, interpreting “potting embedded component” under 35 U.S.C. 112(f) to be a woven structure, chain link structure, sheet, flange, or equivalents thereof according to paragraphs [0005-0007] of the Specification, Figures 2 and 9 of Pearce discloses a stator assembly, comprising: a vane (5, with sections 6, 7 in Figure 9); a ring (2) having a slot (8) configured to receive the vane (5); a potting component (34) disposed between the vane (5) and the ring (2), the potting component (34) configured to join the vane (5) and the ring (2); and a potting embedded component (32) disposed within the potting component (34), the potting embedded component (32) configured to reduce internal tension in the potting component (34) [0065-0068, 0087]. Since the potting embedded component is within the potting component, it is treated as satisfying the function of reducing internal tension since it meets the claimed structure of being disposed within. 
Regarding Claim 2, Pearce discloses the stator assembly as set forth in Claim 1. 
Figure 9 of Pearce discloses wherein the potting embedded component (32) comprises a sheet [0087]. Pearce describes (32) as a plug. The embedded component is treated as a sheet of material that surrounds the vane. The claim does not require specifics of the sheet. 
Regarding Claim 3, Pearce discloses the stator assembly as set forth in Claim 2. 
Figure 9 of Pearce discloses wherein the potting embedded component (32) is disposed around a perimeter of the vane (5, portion 7) [0087]. 
Regarding Claim 6, Pearce discloses the stator assembly as set forth in Claim 1. 
Pearce discloses wherein the potting embedded component (32) is non-metallic [0087]. Plastic is a known non-metallic material. 
Regarding Claim 7, Figures 2 and 9 of Pearce disclose a gas-turbine engine comprising: a stator assembly, comprising: an inner diameter (ID) ring (not shown); an outer diameter (OD) ring (2) disposed radially outward from the ID ring; a vane (5, with sections 6, 7 in Figure 9) disposed between the ID ring and the OD ring (2); a slot (8) disposed in at least one of the ID ring or the OD ring (2); a potting component (34) disposed in the slot (8), the potting component (34) coupling the vane (5) to the slot (8); and a potting embedded component (32) disposed within the potting component (34), the potting embedded component (32) comprising a non-metallic material [0065-0068, 0087]. Paragraph [0001] notes the invention to be related to a gas-turbine engine. Plastic is a known non-metallic material.
Regarding Claim 8, Pearce discloses the gas-turbine engine as set forth in Claim 7. 
Figure 9 of Pearce discloses wherein the potting embedded component (32) comprises a sheet disposed around a perimeter of the vane (5) in the slot (8) [0087]. Pearce describes (32) as a plug. The embedded component is treated as a sheet of material that surrounds the vane. The claim does not require specifics of the sheet.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sayre (US 2,914,300 A), hereinafter Sayre.
Regarding Claim 1, interpreting “potting embedded component” under 35 U.S.C. 112(f) to be a woven structure, chain link structure, sheet, flange, or equivalents thereof according to paragraphs [0005-0007] of the Specification, Figure 1-2 of Sayre disclose a stator assembly, comprising: a vane (20); a ring (22 or 24) having a slot (26) configured to receive the vane (20); a potting component (36) disposed between the vane (20) and the ring (22 or 24), the potting component (36) configured to join the vane (20) and the ring (22 or 24); and a potting embedded component (38) disposed within the potting component (36), the potting embedded component (38) configured to reduce internal tension in the potting component (36) (Col. 2, Lines 3-40). The component (36) helps hold the vane (20) in the slot (26), therefore it is treated as satisfying the broadest reasonable interpretation of a potting component. Since the potting embedded component is within the potting component, it is treated as satisfying the function of reducing internal tension since it meets the claimed structure of being disposed within. 
Regarding Claim 2, Sayre discloses the stator assembly as set forth in Claim 1. 
Figure 2 of Sayre discloses wherein the potting embedded component (38) comprises a sheet (Col. 2, Lines 19-23). 
Regarding Claim 3, Sayre discloses the stator assembly as set forth in Claim 2. 
Figure 3 of Sayre discloses wherein the potting embedded component (38) is disposed around a perimeter of the vane (20). 
Regarding Claim 4, Sayre discloses the stator assembly as set forth in Claim 3. 
Figures 2-3 of Sayre disclose wherein the potting embedded component (38) comprises a serpentine shape. The corrugated cross-section is considered a serpentine shape. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler et al. (US 2010/0166545 A1), hereinafter Schuler, in view of Eleftheriou et al. (US 2012/0251313 A1), hereinafter Eleftheriou. 
Regarding Claim 7, Figures 2 and 5 of Schuler teach a gas-turbine engine comprising: a stator assembly, comprising: an inner diameter (ID) ring (40); an outer diameter (OD) ring (38) disposed radially outward from the ID ring (40); a vane (42) disposed between the ID ring (40) and the OD ring (38); a slot (space between 60, 62 of 40) disposed in the ID ring (40); a potting component (46) disposed in the slot, the potting component (46) coupling the vane (42) to the slot; and a potting embedded component (44) disposed within the potting component (46) [0019, 0025]. Paragraph [0016] notes the structure to be of a gas turbine engine. 
Schuler does not expressly teach the potting embedded component comprising a non-metallic material as claimed. However, a non-metallic material would have been obvious in view of Eleftheriou. 
Figure 2 of Eleftheriou teaches a gas-turbine engine comprising a stator with a component (54) comprising a non-metallic material. Component (54) is a ring which holds ring (48) which holds vanes (30), thereby retaining the vanes (30), in place [0019-0020]. Thus, while the component (54) is in a different location compared to potting embedded component (44) of Schuler, Eleftheriou exemplifies how non-metallic material is suitable for functions related to the retention of vanes for gas turbine engines in a preloaded manner as done by component (44) of Schuler (Schuler, [0024]). The selection of known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07 regarding art recognized suitability). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas-turbine engine taught by Schuler such that the potting embedded component comprises a non-metallic material as evidenced by Eleftheriou, since, as shown in Eleftheriou, non-metallic materials are known to be suitable for use in functions related to the retention rings of vanes in gas turbines. 
Regarding Claim 9, Schuler and Eleftheriou teach the gas-turbine engine as set forth in Claim 7. 
Figure 5 of Schuler teaches wherein the potting embedded component (44) comprises a serpentine shape. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2 and 4 of U.S. Patent No. 11,352,895. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are only broader in at least one aspect of the patent claim.
Instant Application
11,352,895 Patent
1. A stator assembly comprising: a vane; a ring having a slot configured to receive the vane; a potting component disposed between the vane and the ring, the potting component configured to join the vane and the ring; and a potting embedded component disposed within the potting component, the potting embedded component configured to reduce internal tension in the potting component. 
6. The stator assembly of claim 1, wherein the potting embedded component is non-metallic. 
1. A stator assembly, comprising: a vane; a ring having a slot configured to receive the vane, the ring defining a gas-path surface and a non-gas-path surface spaced apart radially from the gas-path surface; a potting component disposed between the vane and the ring, the potting component configured to join the vane and the ring; and a potting embedded component disposed within the potting component, the potting embedded component configured to reduce internal tension in the potting component, wherein: the potting component is at least one of a thermoplastic elastomer, silicone, silicone rubber, and a natural rubber, the potting embedded component is at least one of a woven structure or a chain-link structure, a first end of the potting embedded component is tangent to the non-gas path surface of the ring,
the first end is one of a radially inner end or a radially outer end, and a second end of the potting embedded component is tangent to a pressure side of the vane.
2. The stator assembly of claim 1, wherein the potting embedded component is non-metallic.
7. A gas-turbine engine comprising: a stator assembly, comprising: an inner diameter (ID) ring; an outer diameter (OD) ring disposed radially outward from the ID ring; a vane disposed between the ID ring and the OD ring; a slot disposed in at least one of the ID ring or the OD ring; a potting component disposed in the slot, the potting component coupling the vane to the slot; and a potting embedded component disposed within the potting component, the potting embedded component comprising a non-metallic material. 
4. A gas-turbine engine comprising: a stator assembly, comprising: an inner diameter (ID) ring; an outer diameter (OD) ring disposed radially outward from the ID ring; a vane disposed between the ID ring and the OD ring; a slot disposed in the ID ring; a potting component disposed in the slot, the potting component coupling the vane to the slot; and a potting embedded component disposed within the potting component, the potting embedded component comprising a non-metallic material, wherein: the potting component is at least one of a thermoplastic elastomer, silicone, silicone rubber, and a natural rubber, the potting embedded component is at least one of a woven structure or a chain-link structure, the vane extends radially through the slot and includes an end spaced apart radially inward a radial distance from a non-gas path surface of the ID ring, the non-gas path surface is spaced apart radially inward from a gas-path surface of the ID ring, the potting embedded component is disposed only within the radial distance when measured radially from the non-gas path surface toward the end of the vane, and the potting embedded component is disposed only on a pressure side of the vane.

Regarding Claim 1, Claim 1 of the instant application contains identical language to that of Claim 1 of the ‘895 patent. Claim 1 of the ‘895 patent is more specific regarding including the limitations of “the ring defining a gas-path surface and a non-gas-path surface spaced apart radially from the gas-path surface, wherein: the potting component is at least one of a thermoplastic elastomer, silicone, silicone rubber, and a natural rubber, the potting embedded component is at least one of a woven structure or a chain-link structure, a first end of the potting embedded component is tangent to the non-gas path surface of the ring, the first end is one of a radially inner end or a radially outer end, and a second end of the potting embedded component is tangent to a pressure side of the vane”.
	Claim 6 of the instant application is identical to Claim 2 of the ‘895 patent. 
	Regarding Claim 7, Claim 7 of the instant application contains identical language to that of Claim 4 of the ‘895 patent. Claim 4 of the ‘895 patent is more specific regarding the aspect of specifying the slot disposed in the ID ring, and including the limitations of “wherein: the potting component is at least one of a thermoplastic elastomer, silicone, silicone rubber, and a natural rubber, the potting embedded component is at least one of a woven structure or a chain-link structure, the vane extends radially through the slot and includes an end spaced apart radially inward a radial distance from a non-gas path surface of the ID ring, the non-gas path surface is spaced apart radially inward from a gas-path surface of the ID ring, the potting embedded component is disposed only within the radial distance when measured radially from the non-gas path surface toward the end of the vane, and the potting embedded component is disposed only on a pressure side of the vane”. 
	Thus, it is apparent the more specific patent Claims 1-2 and 4 encompass Claims 1, 6, and 7 respectively of the instant application. Following the rationale of In re Goodman cited above, where Applicant has once been granted a patent containing a claim for the specific or narrower invention, Applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. 
Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 5 and 10, the closest prior arts do not expressly teach wherein the potting embedded component contacts a portion of the vane and a portion of a wall of the slot as claimed. While a prior art such as Sayre teach a component (38) having a serpentine shape, the shaping is not such that it contacts a portion of the vane and a portion of a wall of the slot as claimed. This further species how the serpentine shaped potting embedded component is arranged while embedded within the potting component. According to paragraph [0003] of the instant application, the potting embedded component is specifically configured to reduce internal tension in the potting component. It would be expected for a component embedded in a different fashion than the claimed invention to have a different effect on the reduction of internal tension. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                         
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745